MEMORANDUM OPINION
                                         No. 04-10-00833-CV

                                        The STATE of Texas,
                                             Appellant

                                                   v.

      Jorge Luis LEAL, as Principal and Dave Jones, d/b/a Chachi’s Bail Bonds, as Surety,
                                         Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-06-205
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 13, 2011

DISMISSED FOR WANT OF JURISDICTION

           The State of Texas appeals the trial court’s dismissal of its bond forfeiture case against

the defendant-principal, Jorge Luis Leal, and surety, Dave Jones d/b/a Chachi’s Bail Bonds

(collectively “Jones”). Jones has filed a motion to dismiss the State’s appeal for want of

jurisdiction, alleging the State is not permitted to directly appeal the trial court’s bond forfeiture

judgment. We grant Jones’s motion and dismiss the appeal for want of jurisdiction.
                                                                                    04-10-00833-CV


       We are aware of no legislative authorization contained within the Texas Code of

Criminal Procedure or elsewhere that would authorize the State to take a direct appeal from the

trial court’s judgment in this bond forfeiture proceeding. See State v. Sellers, 790 S.W.2d 316,

319, 321 (Tex. Crim. App. 1990) (concluding the court of appeals properly dismissed the State’s

direct appeal in a bond forfeiture case where there was no provision in law authorizing the

State’s appeal); see also State v. Green, 287 S.W.3d 782, 784 (Tex. App.—Amarillo 2009, no

pet.). Nor has the State identified any authority in its response to Jones’s motion to dismiss that

authorizes a direct appeal under the circumstances presented. Jones’s motion to dismiss is

therefore granted, and we dismiss the State’s appeal for want of jurisdiction.


                                                 PER CURIAM




                                                -2-